Citation Nr: 0214705	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  98-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with recurrent spontaneous 
pneumothorax, on a direct basis.

2.  Entitlement to service connection for recurrent 
spontaneous pneumothorax with shortness of breath, as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for short term memory 
loss, as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for night sweats, as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance, 
as a chronic disability resulting from an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Original jurisdiction of the case 
was thereafter transferred to the Columbia, South Carolina, 
RO.  In November 1999, the Board remanded this case in order 
to address due process concerns.  The case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  Neither COPD nor recurrent spontaneous pneumothorax is 
shown in service, nor is the manifestation of COPD and 
recurrent spontaneous pneumothorax subsequent to service 
shown to be related to service.

3.  There is no competent medical evidence of record relating 
a spontaneous pneumothorax with shortness of breath to 
service, to include service in the Persian Gulf.

4.  Objective medical evidence of short-term memory loss is 
not of record.

5.  Objective medical evidence of night sweats is not of 
record.

6.  Objective medical evidence of sleep disturbance is not of 
record.


CONCLUSIONS OF LAW

1.  COPD with recurrent spontaneous pneumothorax was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2002).

2.  Spontaneous pneumothorax with shortness of breath was not 
incurred in or aggravated by service, nor was it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  Short-term memory loss was not incurred in or aggravated 
by service, nor was it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

4.  Night sweats were not incurred in or aggravated by 
service, nor are they due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

5.  Sleep disturbance was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim, by a statement 
of the case, a supplemental statement of the case, and 
letters.  In particular, a March 2002 letter advised him as 
to what evidence was necessary to establish entitlement to 
the benefits he sought, what information was needed from him 
by VA, and where and when to send the evidence.  He was 
notified that, if he advised VA that evidence was extant, VA 
would require the submission of a duly executed release if 
such evidence was in the form of private medical records.  
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  The record shows that the RO has 
secured the veteran's service medical records, private 
medical records, VA clinical records, and has furnished him 
with several VA examinations.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection

The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.  He claims that he has 
COPD with recurrent spontaneous pneumothorax as a result of 
his active service, and that he has problems he has 
characterized as spontaneous pneumothorax with shortness of 
breath, short term memory loss, night sweats, and sleep 
disturbance, as a result of undiagnosed illness arising from 
his service in the Persian Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 38 
C.F.R. § 3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
* * *
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

A new law was passed which amended the statutes affecting 
compensation for disabilities occurring in Gulf War veterans.  
38 U.S.C.A. §§ 1117, 1118 (West 1991 & Supp. 2002); Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, 115 Stat. 976 (2001).  These changes became effective on 
March 1, 2002.  Among other things, these changes revised the 
term "chronic disability" to "qualifying chronic 
disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 1991 & Supp. 2002).  

Pursuant to Karnas v. Derwinski, 1 Veteran. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board must analyze the 
veteran's Gulf War undiagnosed illness claims under the 
revised criteria as well.

The record reveals that the veteran is a Persian Gulf War 
veteran and was awarded various medals, but the medals do not 
denote combat participation.  The other evidence of record 
does not show that he engaged in combat with the enemy while 
in service. Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this case.

a.  COPD with recurrent spontaneous pneumothorax

The veteran alleges that he has COPD with recurrent 
spontaneous pneumothorax as a direct result of his active 
service (rather than specifically due to undiagnosed illness 
arising from Persian Gulf War participation).  His service 
medical records, however, do not indicate the presence of any 
pulmonary problems during service.  Likewise, the report of 
an ETS examination conducted prior to service separation 
shows that his lungs and chest were clinically evaluated as 
normal, and does not indicate that any pulmonary disorder had 
been manifested.  The report of a medical history prepared in 
conjunction with that examination shows that he specifically 
denied having, or ever having had, symptoms to include 
shortness of breath, or chest pain or pressure.

The post-service medical evidence shows that he first 
incurred a spontaneous pneumothorax in December 1992, and 
that COPD was diagnosed in November 1994.  This evidence, 
however, does not demonstrate that a pneumothorax had 
occurred prior to December 1992, or that COPD had been 
identified prior to November 1994.  This evidence also does 
not demonstrate that the presence of those disabilities on 
those dates was in any manner related to the veteran's period 
of active service.  See 38 C.F.R. § 3.303(d) (2002).

In brief, the evidence shows that COPD and spontaneous 
pneumothorax were manifested subsequent to service, and are 
not shown to be related to service.  The Board accordingly 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for COPD with 
recurrent spontaneous pneumothorax, as directly due to 
service.  The veteran's claim, therefore, fails.

b.  Spontaneous pneumothorax with shortness of breath, as a 
chronic disability resulting from an undiagnosed illness

The veteran is also seeking service connection for 
spontaneous pneumothorax, with shortness of breath, as a 
chronic disability resulting from undiagnosed illness.  
However, pneumothorax is a clinical diagnosis.  The report of 
a June 1996 VA examination indicates impressions of history 
of spontaneous pneumothorax, and dyspnea possibly related to 
thorascopic surgery, while the report of an August 1997 VA 
examination shows an impression of spontaneous pneumothorax.  
The provisions of 38 U.S.C.A. § 1117, and the implementing 
regulations at 38 C.F.R. § 3.317, stipulate that service 
connection can be assigned, in pertinent part, under those 
provisions for a disability that "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  
Pneumothorax is a "known clinical diagnosis"; as such, it 
cannot constitute a disability resulting from undiagnosed 
illness.

The Board accordingly must conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for spontaneous pneumothorax with shortness of 
breath, as a chronic disability resulting from an undiagnosed 
illness.  This claim, therefore, fails.

c.  Short-term memory loss, night sweats, and sleep 
disturbance, as chronic disabilities resulting from an 
undiagnosed illness

The veteran also alleges that he has short-term memory loss, 
night sweats, and sleep disturbance, all related to his 
service in the Persian Gulf.  The medical evidence, however, 
is devoid of findings indicating that memory loss, night 
sweats, or sleep disturbance has been identified or otherwise 
acknowledged in a clinical situation.  The Board notes that 
the report of an August 1997 VA mental disorders examination 
shows diagnostic impressions to include "[i]nsomnia at 
times," that the report of a May 1996 VA examination 
indicates diagnoses to include night sweats and subjective 
report of short-term memory loss, and that the report of a 
February 1995 VA Persian Gulf War examination cites a history 
of night sweats since 1991.  These findings, however, are 
based on the veteran's recitation of symptoms, and not on 
clinical observation; neither these reports, nor any other 
medical records, show that memory loss, night sweats, or 
sleep disturbance was found on clinical review.  

The United States Court of Appeals for Veterans Claims has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
accordingly finds that there is no competent clinical 
evidence that memory loss, night sweats, or sleep disturbance 
are, in fact, manifested.  Service connection is warranted 
for a "[d]isability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty...."  38 U.S.C.A. § 1110 (West Supp. 2002).  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board acknowledges that the veteran is competent as a lay 
person to report on that of which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he 
has not shown that he has medical training or other medical 
expertise, and accordingly cannot be deemed competent to 
offer medical opinion as to the cause or etiology of his 
purported memory loss, night sweats, and sleep disturbance.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Based on its review of the evidence, the Board concludes that 
the preponderance of such evidence is against the veteran's 
claims of entitlement to service connection for short-term 
memory loss, night sweats, and sleep disturbance, as chronic 
disabilities resulting from an undiagnosed illness.  These 
claims, accordingly, fail.


ORDER

Service connection for COPD with recurrent spontaneous 
pneumothorax, on a direct basis, is denied.  

Service connection for recurrent spontaneous pneumothorax 
with shortness of breath, as a chronic disability resulting 
from an undiagnosed illness, is denied.  

Service connection for short term memory loss, as a chronic 
disability resulting from an undiagnosed illness, is denied.  

Service connection for night sweats, as a chronic disability 
resulting from an undiagnosed illness, is denied.  

Service connection for sleep disturbance, as a chronic 
disability resulting from an undiagnosed illness, is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

